

SEVERANCE AND RELEASE AGREEMENT
This SEVERANCE AND RELEASE AGREEMENT (“Agreement”) is made this day of April 3,
2016 (the “Agreement Date”) by and between Simon Fleming-Wood (“Executive”) and
Pandora Media, Inc. (the “Company”).
WHEREAS, Executive has been employed with the Company pursuant to an offer
letter dated August 5, 2011 (the “Offer Letter”);
WHEREAS, the parties hereto have agreed that Executive will resign his
employment effective July 1, 2016; and
WHEREAS, the Company has offered Executive certain consideration in exchange for
Executive’s commitments set forth in this Agreement;
NOW THEREFORE, the parties agree as follows:
1.Change in Employment Status.
a.The parties agree that, so long as Executive remains compliant with the terms
of this Agreement: (i) Executive will continue as a regular, full-time employee
at his current salary in effect as of the Effective Date until July 1, 2016 (the
“Resignation Date”) and (ii) Executive’s monthly base salary as of the
Resignation Date will be no less than Executive’s monthly base salary as of the
Effective Date. During the period from the Effective Date through the
Resignation Date (the “Transition Period”), Executive will not be expected to
maintain regular working hours at the Company’s offices. Instead, during the
Transition Period, Executive will provide consulting and transition services as
reasonably requested by the Company’s Chief Product Officer.
b.Executive’s employment will be separated by way of resignation effective at
the close of business on the Resignation Date. To the extent that, as of the
Resignation Date, Executive has any remaining accrued but unused PTO, Executive
will receive a cashout of such PTO balance, in accordance with applicable laws.
c.During the period between the Effective Date and the Resignation Date,
Executive will (i) continue to be paid his base salary (either as direct wages
or as PTO); (ii) continue to vest in outstanding Company stock options,
restricted stock, restricted stock units, market stock units or other
equity-based awards (collectively, “Equity Awards”) held by Executive as of the
Effective Date; and (iii) remain eligible for all Company benefits (including
without limitation health insurance coverage) at the same level as Executive was
eligible for such benefits at the Effective Date.
2.Resignation from Offices and Directorships. As of the Effective Date,
Executive shall resign from all officer and director positions with the Company,
its subsidiaries or any affiliates of any of them (including, without
limitation, Executive’s position as Chief Marketing


1

--------------------------------------------------------------------------------




Officer of the Company). Executive agrees to execute such additional
documentation as the Company or its subsidiaries or affiliates may reasonably
request to effectuate such resignations.


3.Severance Benefits. If Executive timely signs, dates, returns, and does not
revoke (i) this Agreement in accordance with Section 12 of this Agreement, and
(ii) the Supplemental Release Agreement (attached as Exhibit A); and so long as
Executive is not in breach of his obligations under this Agreement, then the
Company will provide Executive the following (the “Severance Benefits”) in full
satisfaction of any monetary or other obligations to which Executive could claim
entitlement under the Offer Letter or the Company’s Executive Severance and
Change of Control Policy (“Severance Policy”):


a.    A cash payment equal to six (6) times Executive’s monthly base salary in
effect on the Resignation Date, paid in a lump sum within ten (10) business days
following the Supplemental Release Effective Date (as defined in the
Supplemental Release);
b.    A cash payment equal to a prorated (to the Resignation Date) portion of
the amount that Executive would have received under the Company’s annual bonus
plan, based on the Company’s actual performance as determined by the
Compensation Committee of the Board in its discretion for the remaining
executive officers of the Company following the completion of the 2016 annual
performance period; provided that such payment will not exceed Executive’s
prorated annual target bonus for 2016; provided further that such payment will
be made no later than March 15, 2017;
c.    So long as Executive timely elects (and remains eligible for) health
benefits continuation pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), payment by the Company of Executive’s
applicable premiums (including spouse or family coverage if Executive had such
coverage on the Resignation Date) for such continuation coverage under COBRA
(payable as and when such payments become due) during the period commencing on
the Resignation Date and ending on the earliest to occur of (a) six (6) months
following the Resignation Date, and (b) the date on which the Executive and his
or her covered dependents, if any, become eligible for health insurance coverage
through another employer, or becomes otherwise covered under another group
health plan;
d.    Reasonable outplacement and career continuation services by a firm to be
selected by the Company for up to three (3) months following the Resignation
Date, if Executive elects to participate in such services; and
e.    Effective on the Supplemental Release Effective Date, accelerated vesting
by six (6) months of all outstanding Equity Awards held by Executive as of the
Resignation Date; provided that, in lieu of the foregoing, Equity Awards that do
not vest monthly will be accelerated through six (6) months following the
Resignation Date; provided further, that in the case of Executive’s outstanding
2015 Market Stock Unit award, Executive will vest in the portion of the Market
Stock Unit award with respect to


2

--------------------------------------------------------------------------------




the performance period ending on December 31, 2016, with the amount vested to be
based on actual performance during such performance period, as determined by the
Compensation Committee of the Board, and to be settled no later than March 15,
2017, and all remaining Market Stock Units that do not vest in accordance with
this Agreement shall be forfeited and cancelled by the Company.
All payments made to Executive or on Executive’s behalf under this Agreement
will be subject to payroll withholding requirements as required by law. Such
payments are in lieu of any other severance payments to which Executive might
claim entitlement (and which the Company would dispute) under the Offer Letter
and in lieu of any payments or benefits to which Executive might otherwise claim
entitlement (and which the Company would dispute) under any benefit plan,
compensation plan, deferred compensation plan, incentive plan or bonus plan of
the Company, including, without limitation, the Severance Policy, or under any
other contractual right or agreement. Executive further agrees and acknowledges
that, as of the date he executes this Agreement, he has been paid all
compensation due and owing through such signature date, including any
then-earned salary, bonuses, and any other incentive payments, as well any other
monies to which he was entitled, other than accrued but unused PTO. By entering
into the Supplemental Release, Executive will thereby extend this
acknowledgement through the Supplemental Release Effective Date, which at that
time will be inclusive of payment of any accrued but unused PTO as of the
Separation Date, assuming such amount is paid in accordance with Section 1(b)
above.
4.Waiver and Release. In exchange for the provisions described above, Executive
hereby waives, releases, gives up, and promises never to make any claims of any
kind (whether Executive knows of them now or not) that Executive may have
against the Company, and each of its past and present parents, predecessors,
successors, assigns, related companies, entities or divisions, and their past
and present officers, directors, stockholders, employee benefit plans, plan
administrators, trustees, fiduciaries, agents, attorneys or employees of any of
them (collectively the “Company Affiliates”), in each case, with respect to or
related to the terms and conditions of Executive’s employment, recruitment for
employment, and separation from employment with the Company or any of its
subsidiaries or affiliates. The claims that Executive is waiving, releasing,
giving up and promising never to make include, but are not limited to, all of
the following:


a.    any claims for further compensation or benefits from any of the Company
Affiliates;
b.    any claims arising out of the Offer Letter, any Company compensation or
benefit plan (including, without limitation, the Severance Policy), or any other
contractual right applicable to Executive’s employment or separation of
employment with the Company or any subsidiary or affiliate;
c.    any claim based on age, race, color, national origin, ancestry, sex,
gender identity, marital status, religion, veteran status, disability, sexual
orientation, genetic information, medical condition, or based on other
categories protected by federal, state,


3

--------------------------------------------------------------------------------




or local laws, including, without limitation, Title VII of the Civil Rights Act
of 1964, the Equal Pay Act of 1963, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the California Fair Employment and Housing
Act, the Family and Medical Leave Act, the California Family Rights Act, the
Employee Retirement Income Security Act,, the Fair Labor Standards Act and the
California Labor Code, all as amended, and any other laws and regulations
relating to employment and that are waivable;
d.    any claim under any contract, agreement (including the Offer Letter),
promise or policy with respect to or in relation to Executive’s employment with
the Company or any subsidiary or affiliate, except for any rights arising out of
this Agreement;
e.    any claim for violation of any other legal duty or public policy,
including but not limited to, common law tort claims such as defamation,
assault, invasion of privacy, and intentional infliction of mental distress; and
f.    any claim for attorneys’ fees, expenses, and/or costs.
Executive expressly waives any benefits of Section 1542 of the Civil Code of the
State of California, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive accepts the payments and benefits provided under this Agreement in
full satisfaction of all such claims, provided that this waiver and release does
not extend to Executive’s right to assert a claim for breach of this Agreement,
claims for reimbursement under California Labor Code Section 2802, claims for
workers compensation, or any other claim that cannot be waived as a matter of
law. Executive represents, however, that, as of the date he executes this
Agreement, he has not suffered any workplace injury for which he has not already
filed a claim for workers compensation.
The above waiver and release does not affect Executive’s right to file a charge
or cooperate in an investigation with the Equal Employment Opportunity
Commission or similar state or local agencies, but it is understood and agreed
that Executive waives, releases and gives up any right to money damages or other
payment or personal benefit with regard to or arising out of any such charge or
investigation. The releases being provided herein also do not limit or affect
Executive’s right to challenge the enforceability of this release under the
Older Workers Benefit Protection Act.


4

--------------------------------------------------------------------------------




Executive recognizes and agrees that the separation of Executive’s employment is
permanent and without expectation of recall or reemployment by the Company or
any Company subsidiary or affiliate.
5.Acknowledgement and Continuing Obligations.
a.    Executive acknowledges that the Confidential Information and Invention
Assignment Agreement entered into by and between the Company and Executive dated
August 5, 2011 (the “Confidential Information Agreement”), remains in full force
and effect following the execution of this Agreement and that he will continue
to abide by his obligations under that agreement.
b.     Executive agrees: (i) that Executive has not disclosed and will not
disclose any information about the Company, or any of the Company Affiliates or
any of their business activities, to any person or entity, or any agent or
representative of a person or entity, known to Executive at the time of such
disclosure to be in litigation with or considering litigation against the
Company or any of the Company Affiliates, and (ii) not to serve as an expert
witness concerning the Company or any Company Affiliate. Executive’s commitments
do not prohibit Executive from complying with a subpoena or court order, but
Executive agrees that if subpoenaed Executive will immediately notify the
Company and give the Company the opportunity to have its counsel present during
any communications pursuant to such subpoena, unless prohibited by court order,
and Executive will notify the Company as soon as Executive learns of any such
order.
c.     Executive agrees that for a period of twelve (12) months following the
Resignation Date, he will not, directly or indirectly, solicit any employee of
any Company Affiliate to (i) terminate his or her employment with such Company
Affiliate; or (ii) become employed by an employer other than a Company
Affiliate; provided that nothing herein shall prohibit Executive from publishing
a general solicitation or advertisement for employment for any new employer or
venture.
6.Limited Injunctive Relief. Because Executive’s services are unique and because
Executive has access to Confidential Information (as defined in the Confidential
Information Agreement) and work product, the parties hereto agree that the
Company, and/or its Affiliates as applicable, would be damaged irreparably in
the event any of the provisions of Section 5, 7, 8, and 9 hereof were not
performed in accordance with their specific terms or were otherwise breached and
that money damages would be an inadequate remedy for any such non-performance or
breach. Therefore, the Company and/or the Company Affiliates and/or their
successors or assigns, shall be entitled, in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).


7.Non-Disparagement.
a.    Executive agrees that he will not make any disparaging, negative or untrue
statements about the Company or any Company Affiliate, including, without
limitation,


5

--------------------------------------------------------------------------------




any statements about the products, business affairs or employees of the Company
or any Company Affiliate. Nothing in this paragraph shall prevent Executive from
providing truthful statements in response to legal process or governmental or
regulatory inquiry where applicable law so requires.
b.    The Company agrees that neither it, nor any of its executive officers or
members of its board of directors, will make any disparaging, negative or untrue
statements about Executive. Nothing in this paragraph shall prevent the Company
or any of its executive officers or members of its board of directors from
providing truthful statements in response to legal process or governmental or
regulatory inquiry where applicable law so requires.


8.Cooperation. Executive agrees to cooperate fully with the Company or any
Company Affiliate in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters arising from events, acts, or failures to act that
occurred during the period of his employment by the Company. Such cooperation
includes, without limitation, making himself available to the Company upon
reasonable notice, without subpoena, to consult on such matters and provide
truthful and accurate information in witness interviews, declarations and
depositions and trial testimony (including reasonable preparation thereto)
relating to such matters. The Company will reimburse Executive for reasonable
out-of-pocket expenses he incurs in connection with any such cooperation
(excluding foregone wages, salary, or other compensation) and will make
reasonable efforts to accommodate his scheduling needs. Executive shall receive
no additional compensation for providing such cooperation; provided that, such
cooperation shall be upon reasonable notice to Executive and subject to
Executive’s reasonable availability.


9.Government Reporting and Cooperation Permitted.  Nothing in this Agreement
will be construed to prohibit Executive from filing a charge with, reporting
possible violations to, or participating or cooperating with any governmental
agency or entity, including but not limited to the Equal Employment Opportunity
Commission (EEOC), the Department of Justice, the Securities and Exchange
Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation;
provided, however, that Executive may not disclose information of the Company
that is protected by the attorney-client privilege, except as expressly
authorized by law. Executive does not need the prior authorization of the
Company to make any such reports or disclosures and Executive is not required to
notify the Company that he has made such reports or disclosures.


10.No Admission. This Agreement is not an admission by any party of any
violation of law or intention to violate any law.


11.Acceptance Date, Period for Review, and Consultation. By signing this
Agreement, Executive acknowledges that Executive has read this Agreement,
understands all of its provisions, and knowingly and voluntarily agrees to all
of its terms and provisions. Executive


6

--------------------------------------------------------------------------------




has been advised by the Company to consult with an attorney regarding this
Agreement before signing it. Executive has been given twenty-one (21) days after
the date on which Executive received this Agreement to decide whether to sign
it. Executive is further advised that the releases Executive is providing in
this Agreement include a release of any claims under the Age Discrimination in
Employment Act.


12.Revocation Period and Effective Date. Once Executive has signed this
Agreement, Executive may still revoke it at any time during the seven (7) day
period after Executive signed this Agreement, by delivering written notice of
revocation to the Company within this seven–day period. This Agreement shall not
become effective or enforceable until this revocation period has expired without
Executive having revoked this Agreement. Once this revocation period expires, so
long as Executive has not revoked this Agreement and so long as the Company has
also executed it, it will be a binding, irrevocable agreement between Executive
and the Company (the “Effective Date”).


13.Notice. Any notice or delivery to the Company under this Agreement shall be
made to:
Pandora Media, Inc.
2101 Webster St., Suite 1650
Oakland, CA 94612
Attention: General Counsel


Any notice or delivery to Executive under this Agreement shall be made to
Executive’s last known address on file with the Company.


14.Entire Agreement. This Agreement constitutes the complete understanding
between the Company and Executive relating to Executive’s separation of
employment, and Executive is not relying on any statement other than the
provisions of this Agreement in deciding to sign this Agreement. No other
promises or agreements shall be binding unless in a writing signed by the
parties to this Agreement. This Agreement cancels and supersedes the Offer
Letter and any other prior agreement between the Company and Executive except as
specifically provided herein.


15.Amendments. Any amendment or modification to or waiver of this Agreement will
be effective only if it is in writing and signed by each of the Company and
Executive.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


17.Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of California without regard to
conflict of laws principles.


18.Binding Arbitration.




7

--------------------------------------------------------------------------------




(a)Any and all controversies, disputes, or claims, arising out of, or relating
to, the validity, interpretation, enforceability, or performance of this
Agreement will be solely and finally settled by means of binding arbitration in
the State of California. Any arbitration will be administered by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its Employment
Arbitration Rules and Procedures (the “JAMS Rules”) in effect at the time of the
arbitration demand. A current copy of the JAMS Rules may be found at
http://www.jamsadr.com/rules-employment-arbitration/. The parties expressly
agree that any arbitration under this Agreement shall take place exclusively in
Alameda County, in the State of California, unless the parties mutually agree
(in writing) to an alternative location. The arbitrator shall be selected by
mutual agreement of the parties. Unless the parties mutually agree otherwise,
the arbitrator shall be an attorney licensed to practice in the State of
California, or a retired federal or state judicial officer who presided in the
jurisdiction where the arbitration will be conducted.


(b)The party bringing the claim must demand arbitration in writing and deliver
the written demand by hand or first class mail to the other party within the
applicable statute of limitations period. The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the demand for arbitration. In
arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence, as
needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the arbitrator. Each party will pay the fees for the
party’s own attorneys, subject to any remedies to which that party may later be
entitled under applicable law. The arbitrator’s fees and expenses, and all
associated JAMS arbitration fees and expenses (other than attorneys’ fees and
costs), shall be apportioned between the parties in accordance with the JAMS
Rules. It is agreed that the prevailing party shall be entitled to recover from
the opposing party any costs incurred (including reasonable attorneys’ fees) and
shall be entitled to judicial relief from a court of competent jurisdiction to
enforce the arbitration award. The parties hereby agree to waive their rights to
have any dispute under this Agreement resolved by a judge or jury.


19.Section 409A.     This Agreement and the payments and benefits hereunder are
intended to qualify for the short-term deferral and separation pay plan
exception to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and all regulations, rulings and other guidance issued thereunder, all
as amended and in effect from time to time (“Section 409A”), described in
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent possible, and
to the extent they do not so qualify, they are intended to qualify for the
involuntary separation pay plan exception to Section 409A described in Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the maximum extent possible. To the
extent Section 409A is applicable to this Agreement, this Agreement is intended
to comply with Section 409A. Without limiting the generality of the foregoing,
if on the date of termination of employment, Executive is a “specified employee”
within the meaning of Section 409A as determined in accordance with the
Company’s procedures for making such determination, to the extent required in
order to comply with Section 409A, amounts that would otherwise be payable under
this Agreement during the six-month period immediately following the Resignation
Date shall instead be paid on the first business day after the date that is six
months following the Resignation Date. All references in this paragraph to
“Resignation Date” shall mean separation from service as an employee within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation


8

--------------------------------------------------------------------------------




Section 1.409A-1(h). The Company makes no representation or warranty and shall
have no liability to Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A but do not satisfy an exemption from, or the conditions of, Section
409A. Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.




[Signature Page Follows]


9

--------------------------------------------------------------------------------








The foregoing Agreement is executed by the parties as of the Effective Date:






PANDORA MEDIA, INC.                 SIMON FLEMING-WOOD
By:
/s/ Steve Bené
 
 
By:
/s/ Simon Fleming-Wood
 
Signature
 
 
 
Signature
 
 
 
 
 
 
By:
Steve Bené
 
 
 
 
 
 
 
 
 
 
Title:
General Counsel
 
 
 
 
 
 
 
 
 
 
Date:
4/4/2016
 
 
Date:
4/3/2016







10